United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 September 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-21031


                      JERRY S. PAYNE, ET AL.,

                                                          Plaintiffs,

                          JERRY S. PAYNE,

                                                 Plaintiff-Appellant,


                              VERSUS


                 UNITED STATES OF AMERICA; ET AL.,

                                                          Defendants,

                     UNITED STATES OF AMERICA,

                                                 Defendant-Appellee.




           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                         ( H-95-CV-1364 )


Before KING, Chief Judge, and DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Appellant Jerry Payne filed suit against the United States to

recover damages for alleged unlawful disclosure of confidential tax


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
return information by Internal Revenue Service (“IRS”) Special

Agent Daniel Batista during a criminal investigation.                  Payne v.

United States, 91 F. Supp. 2d 1014 (S.D. Tex. 1999).             This wrongful

disclosure claim was tried to the court, and at the conclusion of

the trial, the district court found that: (1) Batista made a large

number of third-party contacts in the course of his investigation

of Payne without first determining whether the information sought

was otherwise reasonably available; (2) Batista did not consider

himself under any obligation to seek necessary information from

Payne; (3) Batista disclosed numerous items of return information

to these third parties, including the fact that Payne was subject

to a criminal investigation; (4) there was no evidence that any of

the disclosures of return information were necessary to obtain the

information Batista sought; (5) Batista’s disclosures did not

result from a good faith, but erroneous, interpretation of the

applicable statutory provision; (6) Batista’s improper disclosures

damaged Payne's law practice; (7) Batista grossly abused his

discretion in making the numerous third-party contacts without

first   affording    Payne    the   opportunity    to    provide   the    needed

information   and     in     particular    by    inquiring     about     Payne’s

involvement   with   illegal     drugs;    and   (8)    the   United   States’s

litigation position was unreasonable given that Batista made no

determination as to whether the information he sought was otherwise

reasonably available.        The district court awarded Payne $1,536,680

in actual damages, $1,000 in punitive damages, and $105,361 in

                                       2
attorney’s fees and costs.

       On appeal, another panel of this Court reversed the judgment

of the district court and remanded the case for further findings in

light of this Court’s decision in Gandy v. United States, 234 F.3d
281 (5th Cir. 2000), which was issued subsequent to the district

court’s disposition of the case. Payne v. United States, 289 F.3d
377, 385 (5th Cir. 2002).         On remand, the district court, applying

the teachings of Gandy, ordered that Payne take nothing, finding

that     although     the   IRS   agent      improperly   disclosed   Payne’s

confidential return information, no liability attached because such

disclosures resulted from the agent’s good faith, but erroneous,

interpretation of the Internal Revenue Code.                Payne v. United

States, 290 F. Supp. 2d 742, 759 (S.D. Tex. 2003).              Payne timely

appealed.

       Having carefully reviewed the entire record of this case and

having    fully     considered    the   parties’   respective   briefing   and

arguments, we find no reversible error in the district court’s

amended findings of fact and conclusions of law.                We therefore

AFFIRM the amended final judgment of the district court for the

reasons stated in its order.

AFFIRMED.




                                         3